DETAILED ACTION
Status
	This Office Action is responsive to claims filed on 07/15/2021. Please note Claims 1-19 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The disclosure is objected to because: Specification, page 1 line 6, discloses “This application is a continuation of U.S. patent application Ser. No. 16/479,907, filed on Jul. 22, 2019”. The information is incorrect. Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11081041, in view of Ramsay (US 20200219237 A1).
Instant Application 
U.S. Patent No. 11081041
1. An image display apparatus comprising: an image receiver configured to receive an image signal; 
1. A signal processing device comprising: one or more processors configured to: 
a user input interface configured to receive a command signal for changing at least one of luminance amplifying level of the image signal or a resolution of grayscale level of the image signal from a remote controller; a display configured to display an user interface (UI) menu for changing the at least one of the luminance amplifying of the image signal or the resolution of grayscale of the image signal based on the command signal; 

a signal processing device configured to: receive the image signal from the image receiver; 
receive an image signal and perform a grayscale conversion mode of the image signal; and 
perform at least one of amplifying luminance of the image signal based on the received command signal or increasing the resolution of grayscale of the image signal based on the received command signal, 
amplify luminance of the image signal and increase a resolution of grayscale of the image signal, wherein when the received image signal is a standard dynamic range (SDR) image signal, the grayscale conversion mode of the received image signal is bypassed, and wherein when the received image signal is an HDR image signal, the grayscale conversion mode of the received image signal is performed.
wherein by performing amplifying luminance of the image signal, entire grayscale level of the image signal is amplified, and 
Claim 5. The signal processing device of claim 1, wherein the resolution of the grayscale is increased based on the amplification of the adjusted luminance of the image signal.
wherein by increasing the resolution of grayscale of the image signal, resolution of is increased.
Claim 6. The signal processing device of claim 1, wherein the resolution of the grayscale is increased based on a control signal received at the image display apparatus.


Claims 1-19 of U.S. Patent No. 11081041 do not expressly disclose the user interface (UI). 
However, in the same field of endeavor, Ramsay discloses a user input interface configured to receive a command signal for changing at least one of luminance amplifying level of the image signal or a resolution of grayscale level of the image signal from a remote controller; a display configured to display an user interface (UI) menu for changing the at least one of the luminance amplifying of the image signal or the resolution of grayscale of the image signal based on the command signal ([0202] “User interface 254 may be a program that controls a display (not shown) of electronic device 250. User interface 254 may include one or more peripheral user interface components, such as a keyboard or a mouse. The user may use the peripheral user interface components to interact with electronic device 250. User interface 254 may receive user inputs, such as mouse inputs or keyboard inputs from the mouse or keyboard user interface components. User interface 254 may display imaging data on the display of electronic device 250.” [0308] “In these embodiments, the third transfer function is applied to the luminance channel 916 to amplify the low, mid, and high values with attenuated values between the amplified values as seen in FIGS. 9k and 9l.”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the apparatus of claims 1-19 of U.S. Patent No. 11081041 with the feature of displaying a user interface for changing the at least one of the luminance amplifying of the image signal or the resolution of grayscale of the image signal. Doing so could enhance the user experience.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “…wherein by increasing the resolution of grayscale of the image signal, resolution of is increased”. It’s unclear what the “resolution of is increased” means. Clarification is needed. 
Claims 2-19 are dependent from claim 1, and are therefore rejected.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHONG WU whose telephone number is (571)270-5207. The examiner can normally be reached MON-FRI: 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHONG WU/Primary Examiner, Art Unit 2613